Dissenting Opinion by
Judge Crumlish, Jr.:
I must respectfully disagree with the majority’s conclusion that the union was responsible for the work stoppage and in doing so precluded unemployment compensation benefits following the expression in Vrotney Unemployment Compensation Case, 400 Pa. 440, 163 A.2d 91 (1960).
The findings of the referee and.Board tell us that the labor agreement between Claimant’s union and Grladieux Pood Services (Employer) was due to expire midnight of April 30, 1974. Prior to the expiration date, the union had agreed to continue to work under the same terms of the existing agreement but demanded that any new agreement would have to be retroactive to May 1, 1974. The company, although agreeing to continue the status quo after April 30, 1974, refused to agree to retroactivity. Prior to April 30,1974, Employer’s customers indicated that because of the uncertainty of delay of orders they would not utilize its services, so Employer notified the union that absent a contract on April 30, 1974, there would be no work. Although no new agreement, was reached by midnight April 30,1974, the union voted to continue to work and, in fact, did so continue to work. Employer then made several unilateral moves during this period of continuing work. In particular, the Board’s findings were:
“12. On May 1, 1974, the employer, by letter notified, [sic] the employees that the company would not pay the employee’s life insurance disability, medi*151cal $20 per day hospitalization, and Blue Cross and Blue Shield.
“13. On May 5, 1974, the employer reduced the employee’s wage from the average hourly wage of $3.56 to $2 per hour.
“14. On May 6, 1974, the employer again reduced the employee’s hourly rate from $2 to $1.90 per hour.
“15. On May' 8, 1974, the employer eliminated the first shift beginning at approximately 5:00 in the morning and eliminated the starting time of the second shift, and informed the employees that they were to only report for the midnight shift.
“16. On May 8, 1974, the employer set up a wire fence enclosure measuring approximately 20 feet by 30 feet on its premises and when the employees reported for work they were directed into this wire enclosure; the employer believed that this was necessary because of certain incidents of vandalism which had occurred. No arrests were made in connection with the alleged vandalism.
“17. Approximately 120 employees were directed into this enclosure, and were told to sit and wait there. The employees only had wire baskets to sit on in this enclosure.
“18. The employer’s decisions of May 1, 1974 to eliminate certain employer payments, of May 5, 1974 to reduce the employees’ wages, and of May 6, 1974 to further reduce the employees’ wages were unilateral decisions by the employer and the union did not agree to these changes.
“19. On May 9, 1974, the employer, as no income was being received due to the scheduled airlines failure to use their services after April 30,1974, informed the employees that there was no work available and it was closing its facilities.
“20. The employees were laid off as of May 9, 1974.”
*152This Court has concluded that the union’s demand, prior to the expiration of the existing contract, that the new contract was to be retroactive vitiated its offer to maintain the status quo by injecting an element into the continuation agreement which had not been a part of the existing agreement. Had the work stoppage occurred on or before the expiration date of the existing agreement, I would agree with the majority. However, I must instead sustain the referee and the Board in their findings and conclusions that Employer’s actions on May 1, 5 and 6 constituted a unilateral change in the status quo and working conditions. The period between May 1 and May 9, 1974, was a period in which the union members had voted to continue to work under the same terms of the then-expired agreement and were, in fact, continuing to work, having apparently abandoned their pre-expiration demand of retroactivity. I would therefore hold that the May 9, 1974 layoffs were, in law, a lockout.
I dissent.